ON APPLICATION FOR REINSTATEMENT
LPER CURIAM.
This proceeding arises out of an application for reinstatement filed by petitioner, David L. Shall, an attorney who is currently suspended from the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
On October 9,1998, this court suspended petitioner from practice for a period of three years pursuant to a petition for consent discipline. In re: Shall, 98-2304 (La.10/9/98), 719 So.2d 395. The record of that disciplinary matter indicated that petitioner knowingly purchased unauthorized copy cards for the purpose of copying records at the Orleans Parish Notarial Archives. Petitioner purchased these cards at a discount from an employee of the Archives, who kept the funds for himself. In June 1997, prior to the lodging of any complaint with the Office of Disciplinary Counsel (“ODC”), petitioner provided restitution to the Archives in the amount of $14,250, which was a complete refund of all the revenue lost due to his actions.
After serving his suspension, petitioner filed an application for reinstatement to the practice of law, asserting that he has complied with the reinstatement criteria set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel initially indicated that it would take no position concerning petitioner’s reinstatement, and accordingly, the matter was referred for a formal hearing before a hearing committee. William Pratt, the Custodian of Notarial Records for the Parish of | ¡¡.Orleans, was notified concerning petitioner’s application for reinstatement, but he made no appearance at the hearing, nor did he otherwise object to petitioner’s application.
After considering the evidence presented, the hearing committee concluded petitioner proved by clear and convincing evidence that he satisfies the criteria for reinstatement, and recommended that he be reinstated to the practice of law. The disciplinary board subsequently adopted the committee’s factual findings and its recommendation of reinstatement. Neither party has objected to the disciplinary board’s recommendation.
*356DISCUSSION
Petitioner has served the three-year suspension imposed by this court in 1998, and no objections were received to his application for reinstatement. Petitioner has met the criteria for reinstatement set forth in Supreme Court Rule XIX, § 24(E). Accordingly, we will accept petitioner’s application and order that he be reinstated to the practice of law in Louisiana.
DECREE
Upon review of the findings and recommendation of the hearing committee and the disciplinary board, and considering the record, it is ordered that David L. Shall be reinstated to the practice of law in Louisiana.